In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-483 CR

NO. 09-06-484 CR

____________________


JAMEY TATMAN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 97663 and 98183




MEMORANDUM OPINION
 Jamey Tatman was convicted and sentenced on indictments for robbery.  Tatman filed
notices of appeal on October 24, 2006.  The trial court entered certifications of the
defendant's right to appeal in which the court certified that these are plea-bargain cases and
the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certifications have been provided to the Court of Appeals by the district clerk.

	On October 27, 2006, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  
	Because certifications that show the defendant has the right of appeal have not been
made part of the records, the appeals must be dismissed.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
									HOLLIS HORTON
										  Justice

Opinion Delivered December 6, 2006
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.